internal_revenue_service number release date index number ---------------------------------- ---------------------------------- -------------------- ------------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no ------------- telephone number --------------------- refer reply to cc corp plr-122008-10 date date legend distributing i distributing ii controlled i controlled ii busine sec_3 subsidiaries ----------------------------------- ------------------------------ ------------------------- ------------------------------------------------------ ----------------------------- ------------------------- ----------------------------------------- ----------------------------- ------------------------- ---------- ------------------------------- ------------------------- ------------------------------------------------------ ------------------------- ------------------------------------------------------ ------------------------- -------------------------------------------------- ------------------------- ---------------------------------------------------- ------------------------- plr-122008-10 ---------------------------------------------- ---------- ------------------------- shareholder state a state b aa busine sec_1 busine sec_2 busine sec_3 date a date b ------------------------------------------------------ ------------------------------------------------- --------------------------- ----------- ------------- ---- ------------------------------------------------------ ------------------------- ------------------------------------------------------ -------------------------------------- ------------------------------------------- -------------- ---------------------- ------------------- dear ----------------- this letter is in response to your date request for rulings regarding certain federal_income_tax consequences of a proposed transaction the information submitted in that request and in subsequent correspondence is summarized below the rulings contained in this letter are based on facts and representations submitted by the taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process moreover no information provided by the taxpayer has been reviewed and no determination has been made regarding whether either distribution or distribution each described below i satisfies the business_purpose requirement of sec_1_355-2 of the treasury regulations ii is used principally as a device for the distribution of the earnings_and_profits of the distributing_corporation or a controlled_corporation or both plr-122008-10 see sec_355 of the internal_revenue_code and sec_1_355-2 or iii is part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest in the distributing_corporation or a controlled_corporation see sec_355 and sec_1_355-7 facts distributing ii a state a corporation is the common parent of an affiliated_group_of_corporations that files a consolidated federal_income_tax return the d ii group distributing ii which serves as a holding_company for the trades and businesses of the d ii group is engaged in busine sec_1 through its separate_affiliated_group sag as defined in sec_355 distributing ii is wholly owned by shareholder distributing i a state a corporation has three classes of common_stock issued and outstanding distributing ii owns all shares of distributing i voting common_stock which represents aa of the value of distributing i stock the remaining two classes of non- voting common_stock are held by other shareholders unrelated to distributing ii certain distributing i shareholders are participants in the company’s restricted_stock ownership plan distributing i is primarily and directly engaged in busine sec_1 controlled i a state a corporation and controlled ii a state b corporation each have outstanding one class of voting common_stock and one class of non-voting common_stock distributing i owns all shares of controlled i and controlled ii stock controlled i is directly engaged in busine sec_2 controlled ii is engaged in busine sec_3 through the busine sec_3 subsidiaries which are members of its sag distributing i controlled i controlled ii and the busine sec_3 subsidiaries are members of the d ii group the financial information submitted by or on behalf of distributing i distributing ii controlled i controlled ii and the busine sec_3 subsidiaries indicates that each of busine sec_1 busine sec_2 and busine sec_3 has had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the last five years effective date a distributing i contributed all of the assets and liabilities associated with busine sec_2 to controlled i in exchange for all controlled i stock effective date b distributing i contributed all stock of the busine sec_3 subsidiaries to controlled ii in exchange for all controlled ii stock such contributions collectively the contribution prior to distribution as described below each of controlled i and controlled ii will undertake a recapitalization the recapitalization whereby i its outstanding non- voting_stock will be exchanged for stock that constitutes voting_stock for purposes of plr-122008-10 sec_368 and ii the total number of common shares will be increased to equal the number of common shares currently outstanding in distributing i proposed transaction in order to protect busine sec_1 from the risks and liabilities of businesse sec_2 and among other business purposes distributing i distributing ii controlled i and controlled ii will undertake the following steps the proposed transaction i ii after the recapitalization distributing i will distribute all controlled i and controlled ii stock to its shareholders on a pro_rata basis distribution no other_property will be distributed in distribution thereafter distributing ii will distribute all of its stock in controlled i and controlled ii to shareholder distribution no other_property will be distributed in distribution representations the following representations have been made in connection with the contribution and distribution a b c d no part of the consideration to be distributed by distributing i will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of distributing i controlled ii will treat all members of its sag as defined in sec_355 as one corporation the requirements of sec_355 regarding the active_conduct_of_a_trade_or_business in determining whether it meets the five years of financial information submitted with regard to busine sec_1 busine sec_2 and busine sec_3 are representative of each business's present operations and with regard to each business there have been no substantial operational changes since the date of the last financial statements submitted the busine sec_3 subsidiaries are and immediately after distribution will be affiliated with controlled ii in a manner that satisfies sec_1504 without regard to sec_1504 following distribution each of distributing i controlled i and through its sag controlled ii will continue the active_conduct of its business independently and with its separate employees except that certain officers of distributing i will continue to serve as officers of controlled i and or controlled ii following distribution these shared officers will be paid the fair_market_value of their services by each respective corporation plr-122008-10 e f g h i j k l m n neither busine sec_1 nor busine sec_2 nor busine sec_3 nor control of an entity conducting any of these businesses will have been acquired during the five-year period ending on the date of distribution in a transaction in which gain_or_loss was recognized or treated as recognized in whole or in part distribution will be carried out for the following corporate business purposes i to protect the assets of distributing i from the risks and liabilities of busine sec_2 and busine sec_3 ii to permit the expansion and branding of controlled i and controlled ii and iii to separate businesses that no longer fit the long-term business strategy of distributing i distribution is motivated in whole or substantial part by one or more of these corporate business purposes distribution will not be used principally as a device for the distribution of the earnings_and_profits of distributing i controlled i and or controlled ii the total adjusted_basis and the fair_market_value of the assets transferred to controlled i and controlled ii by distributing i each equals or exceeds the sum of the liabilities assumed within the meaning of sec_357 by controlled i and controlled ii respectively plus any liabilities to which the transferred assets were subject the liabilities assumed within the meaning of sec_357 in the contribution and the liabilities to which the transferred assets were subject were incurred in the ordinary course of business and were associated with the assets being transferred the fair_market_value of the assets of controlled i and controlled ii exceeded the amount of its respective liabilities immediately after the contribution the aggregate fair_market_value of the assets transferred to controlled i and controlled ii respectively in the contribution equaled or exceeded the aggregate adjusted_basis of these assets distributing i neither accumulated its receivables nor made extraordinary payment of its payables in anticipation of distribution no intercorporate debt will exist between distributing i on the one hand and controlled i or controlled ii on the other hand at the time of or subsequent to distribution immediately before distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and -14 as in effect before the plr-122008-10 publication of t d 1995_2_cb_147 and as currently in effect sec_1_1502-13 as published by t d at the time of distribution distributing i will not have an excess_loss_account in the stock of controlled i or controlled ii or in the stock of any direct or indirect subsidiary of controlled i or controlled ii for purposes of sec_355 immediately after distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing i stock entitled to vote or percent or more of the total value of shares of all classes of distributing i stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution for purposes of sec_355 immediately after distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of either controlled i stock entitled to vote or controlled ii stock entitled to vote or percent or more of the total value of shares of all classes of either controlled i stock or controlled ii stock that was either i acquired by purchase as defined in sec_355 and during the five- year period determined after applying sec_355 ending on the date of distribution or ii attributable to distributions on distributing i stock_or_securities that were acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution payments made in connection with continuing transactions if any between distributing i and controlled i or controlled ii will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm's length none of the parties to the proposed transaction are investment companies as defined in sec_368 and iv distribution is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest within the meaning of sec_355 in distributing i controlled i or controlled ii including any predecessor or successor of any such corporation immediately after in sec_355 none of distributing i controlled i or controlled ii will be a disqualified_investment_corporation within the meaning of sec_355 transaction as defined the all classes of stock of both controlled i and controlled ii will constitute voting_stock for purposes of sec_368 immediately after the recapitalization o p q r s t u plr-122008-10 v the participants of the restricted_stock ownership plan have no rights or option to acquire controlled i and or controlled ii shares other than the shares they will receive on a pro_rata basis as distributing i shareholders the following representations have been made in connection with distribution w x y z no part of the consideration to be distributed by distributing ii will be received by shareholder as a creditor employee or in any capacity other than that of a shareholder of distributing ii distributing ii will treat all members of its sag as defined in sec_355 as one corporation the requirements of sec_355 regarding the active_conduct_of_a_trade_or_business in determining whether it meets the five years of financial information submitted with regard to busine sec_1 busine sec_2 and busine sec_3 are representative of each business’s present operations and with regard to each business there have been no substantial operational changes since the date of the last financial statements submitted distributing i is and immediately after distribution will be affiliated with distributing ii in a manner that satisfies sec_1504 without regard to sec_1504 following distribution each of distributing ii through its sag controlled i and controlled ii through its sag will continue the active_conduct of its business independently and with its separate employees except that certain officers of distributing ii will continue to serve as officers of controlled i and or controlled ii following distribution these shared officers will be paid the fair_market_value of their services by each respective corporation aa neither busine sec_1 nor busine sec_2 nor busine sec_3 nor control of an entity conducting any of these businesses will have been acquired during the five-year period ending on the date of distribution in a transaction in which gain_or_loss was recognized or treated as recognized in whole or in part bb distribution will be carried out for the following corporate business purposes i to protect the assets of distributing ii from the risks and liabilities of busine sec_2 and busine sec_3 ii to permit the expansion and branding of controlled i and controlled ii and iii to separate businesses that no longer fit the long-term business strategy of distributing ii distribution is motivated in whole or substantial part by one or more of these corporate business purposes cc distribution will not be used principally as a device for the distribution of the earnings_and_profits of distributing ii controlled i and or controlled ii plr-122008-10 dd no intercorporate debt will exist between distributing ii on the one hand and controlled i and controlled ii on the other hand at the time of or subsequent to distribution ee ff gg immediately before distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and -14 as in effect before the publication of t d 1995_2_cb_147 and as currently in effect sec_1_1502-13 as published by t d at the time of distribution distributing ii will not have an excess_loss_account in the stock of controlled i or controlled ii or in the stock of any direct or indirect subsidiary of controlled i or controlled ii further any excess_loss_account of a d ii group member in the stock of another member that is required to be taken into account by sec_1_1502-19 will be included in income immediately before distribution for purposes of sec_355 immediately after distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing ii stock entitled to vote or percent or more of the total value of shares of all classes of distributing ii stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution for purposes of sec_355 immediately after distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of either controlled i stock entitled to vote or controlled ii stock entitled to vote or percent or more of the total value of shares of all classes of either controlled i stock or controlled ii stock that was either i acquired by purchase as defined in sec_355 and during the five- year period determined after applying sec_355 ending on the date of distribution or ii attributable to distributions on distributing ii stock_or_securities that were acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution hh payments made in connection with continuing transactions if any between distributing ii and controlled i or controlled ii will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm's length ii jj none of the parties to the proposed transaction are investment companies as defined in sec_368 and iv distribution is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire plr-122008-10 directly or indirectly stock representing a 50-percent_or_greater_interest within the meaning of sec_355 in distributing ii controlled i or controlled ii including any predecessor or successor of any such corporation kk immediately after in sec_355 none of distributing ii controlled i or controlled ii will be a disqualified_investment_corporation within the meaning of sec_355 transaction as defined the rulings based solely on the information submitted and the representations made we rule as follows on the contribution and distribution the contribution followed by distribution will be a reorganization within the meaning of sec_368 distributing i controlled i and controlled ii each will be a_party_to_a_reorganization within the meaning of sec_368 distributing i recognized no gain_or_loss on the contribution sec_361 and sec_357 distributing i will recognize no gain_or_loss on distribution sec_361 neither controlled i nor controlled ii recognized gain_or_loss on the contribution sec_1032 the basis of each asset received by controlled i and controlled ii from distributing i in the contribution will be determined in accordance with sec_362 and sec_362 the holding_period for each asset received by controlled i and controlled ii from distributing i in the contribution includes the period during which such asset was held by distributing i sec_1223 the shareholders of distributing i will recognize no gain_or_loss and no amount will be included in their income on distribution sec_355 the aggregate basis of the stock of distributing i controlled i and controlled ii in the hands of the distributing i shareholders immediately after distribution will equal the distributing i shareholders’ aggregate basis in the stock of distributing i immediately before distribution this aggregate basis will be allocated among the stock of distributing i controlled i and controlled ii in proportion to the fair_market_value of each in accordance with sec_1_358-2 sec_358 b and c plr-122008-10 the holding_period of the controlled i and controlled ii stock received by the distributing i shareholders in distribution will include the holding_period of the distributing i stock with respect to which it is received provided that the distributing i stock is held as a capital_asset on the date of distribution sec_1223 earnings_and_profits will be allocated among distributing i controlled i and controlled ii in accordance with sec_312 sec_1_312-10 and sec_1_1502-33 based solely on the information submitted and the representations made we rule as follows on distribution distributing ii will recognize no gain_or_loss on distribution sec_355 shareholder will recognize no gain_or_loss and no amount will be included in its income on distribution sec_355 the aggregate basis of the stock of distributing ii controlled i and controlled ii in the hands of shareholder immediately after distribution will equal shareholder's aggregate basis in the stock of distributing ii immediately before distribution this aggregate basis will be allocated among the stock of distributing ii controlled i and controlled ii in proportion to the fair_market_value of each in accordance with sec_1_358-2 sec_358 b and c the holding_period of the controlled i and controlled ii stock received by shareholder in distribution will include the holding_period of the distributing ii stock with respect to which it is received provided that the distributing ii stock is held as a capital_asset on the date of distribution sec_1223 earnings_and_profits will be allocated among distributing ii controlled i and controlled ii in accordance with sec_312 sec_1_312-10 and sec_1_1502-33 caveats except as expressly provided herein no opinion is expressed about the tax treatment of the proposed transaction under other provisions of the code or regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction not specifically covered by the above rulings in particular no opinion is expressed regarding whether distribution and distribution i satisfy the business_purpose requirement of sec_1_355-2 ii are used principally as a device for the distribution of the earnings_and_profits of distributing i distributing ii controlled i or controlled ii or iii are part of a plan or series of related transactions under sec_355 in addition no opinion is expressed about the tax treatment of the recapitalization plr-122008-10 procedural statements this ruling is directed only to the taxpayers who requested it sec_6110 of the code provides that this private_letter_ruling may not be used or cited as precedent a copy of this letter must be attached to the federal_income_tax returns to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching to the return a statement that provides the date and control number of this ruling letter pursuant to the power_of_attorney on file in this matter a copy of this letter is being sent to your authorized representative sincerely lisa a fuller senior counsel branch office of associate chief_counsel corporate cc
